DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability.  37 CFR 1.56.
	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the current flow” in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites “measuring the current flow”. It is unclear however, if the current flow is in relation to the voltage differential or the liquid flowing through the sample flow chamber. 
Claims 2-20 depends on claim 1 and are therefore, rejected for the same reason.

Claim 3 recites the limitation “the fluid flow velocity” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the fluid flow velocity” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends on claim 3 and is therefore, rejected for the same reason.
Claim 6 depends on claim 3 and is therefore, rejected for the same reason.
Claim 7 depends on claim 4 and is therefore, rejected for the same reason.
Claims 14-20 recites “wherein the second test probe is heated…”. It is unclear however, what and how the heating is done. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (hereinafter Hodge) US 2005/0272146.
Regarding Claim 1, Hodge discloses a method comprising the steps of: routing a liquid through an inlet [101e] of a sample flow chamber  (disposable bioreactor, 102); flowing a liquid through said sample flow chamber, said sample flow chamber comprising a first test probe [108] and a second test probe [108], said liquid flowing first past said first test probe and then past said second probe as discussed in at least paragraphs 27-28 and 32-33. Also see whole document.
Hodge does not explicitly disclose placing a voltage differential of a first magnitude and a first polarity across said first test probe and said second test probe as a first voltage state; measuring the current flow between said first test probe and said second test probe in said first voltage state; placing a voltage differential of a first magnitude and a reversed polarity of said first polarity across said first test probe and said second test probe as a second voltage state; and measuring the current flow between said first test probe and said second test probe in said second voltage state. 
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to control the voltage applied across the first and second test probes and monitor/measure the current flow in order to optimize sample processing.
Regarding claim 2, Hodge does not explicitly disclose contrasting the current flow in said first voltage state and said second voltage state to detect the presence of microbially influenced corrosion. 
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to contrasting the current flow in said first voltage state and said second voltage state to detect the presence of microbially influenced corrosion in order to optimize sample processing.
Regarding claim 3, Hodge does not explicitly disclose wherein the fluid flow velocity around said first test probe is greater than the fluid flow velocity around said second test probe.
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to control the fluid flow velocity around said first test probe such that it is greater than the fluid flow velocity around said second test probe in order to optimize sample processing.
Regarding claim 4, Hodge does not explicitly disclose wherein the fluid flow velocity around said first test probe is greater than the fluid flow velocity around said second test probe.
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to control the fluid flow velocity around said first test probe such that it is greater than the fluid flow velocity around said second test probe in order to optimize sample processing.
Regarding claim 5, Hodge does not explicitly disclose wherein the ratio of the fluid flow velocity around said first test probe to the fluid flow velocity around said second test probe is in the range of 1.5:1 to 50:1.
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to provide a ratio of the fluid flow velocity around said first test probe to the fluid flow velocity around said second test probe in the range of 1.5:1 to 50:1 in order to optimize sample processing.
Regarding claim 6, Hodge does not explicitly disclose wherein the ratio of the fluid flow velocity around said first test probe to the fluid flow velocity around said second test probe is greater than 20:1.
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to provide a ratio of the fluid flow velocity around said first test probe to the fluid flow velocity around said second test probe that is greater than 20:1 in order to optimize sample processing.
Regarding claim 7, Hodge does not explicitly disclose wherein the ratio of the fluid flow velocity around said first test probe to the fluid flow velocity around said second test probe is greater than 20:1.
However, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature pressure, pH, dissolved oxygen (DO), dissolved carbon dioxide (pCO.sub.2), mixing rate, and gas flow rate (for example). Also see paragraph 28.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to utilize the sensors, probes, controllers and the electronics interface of Hodge to provide a ratio of the fluid flow velocity around said first test probe to the fluid flow velocity around said second test probe that is greater than 20:1 in order to optimize sample processing.
Regarding Claim 8, Hodge discloses wherein said sample flow chamber further comprises a heater (Peltier heater) adapted to heat the fluid after it has passed said first test probe and before it has passed said second test probe as discussed in at least paragraph 27.
Regarding Claim 9, Hodge discloses wherein said sample flow chamber further comprises a heater (Peltier heater) adapted to heat the fluid after it has passed said first test probe and before it has passed said second test probe as discussed in at least paragraph 27.
Regarding Claim 10, Hodge discloses wherein said sample flow chamber further comprises a heater  (Peltier heater) adapted to heat the fluid after it has passed said first test probe and before it has passed said second test probe as discussed in at least paragraph 27.
Regarding claim 11, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the fluid around said second test probe in the range of 10 degrees C to 60 degrees warmer than the fluid around said first test probe.
Regarding claim 12, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the fluid around said second test probe in the range of 10 degrees C to 60 degrees warmer than the fluid around said first test probe.
Regarding claim 13, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the fluid around said second test probe in the range of 10 degrees C to 60 degrees warmer than the fluid around said first test probe.
Regarding claim 14, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated in the range of 10 degrees C to 60 degrees warmer than said first test probe.
Regarding claim 15, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated in the range of 10 degrees C to 60 degrees warmer than said first test probe.
Regarding claim 16, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated in the range of 10 degrees C to 60 degrees warmer than said first test probe.
Regarding claim 17, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated in the range of 10 degrees C to 60 degrees warmer than said first test probe.
Regarding claim 18, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated at least 20 degrees warmer than said first test probe.
Regarding claim 19, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated at least 20 degrees warmer than said first test probe.
Regarding claim 20, Hodge discloses in paragraph 33 that Sensors/probes and controls for monitor and controlling important process parameters include any one or more, and combinations of: temperature…Hodge also discloses in paragraph 27 …that heating can be provided by means of closed loop water jacket heated and/or cooled by control system mounted on the bioreactor or by an electric heating blanket(s) 104, or Peltier heaters. Therefore, the Peltier heater in conjunction with the sensors and the controls of Hodge are capable of heating the second test probe is heated at least 20 degrees warmer than said first test probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796